



Exhibit 10.5




PURCHASE AND SALE AGREEMENT


SELLER:


RELP TAMPA, LLC, a Delaware limited liability company




PURCHASER:


VEREIT ID RUSKIN FL, LLC, a Delaware limited liability company




PROPERTY:


Approximately 79.529 acres located in the
South Shore Corporate Park
In the City of Ruskin, Hillsborough County, Florida






February 18, 2016




PURCHASE AND SALE AGREEMENT
Ruskin [Tampa], Florida

--------------------------------------------------------------------------------






TABLE OF CONTENTS


1.
The Property
2
1.1
Description
2
1.2
As-Is Purchase
2
1.3
Agreement to Convey
4
2.
Price and Payment
4
2.1
Purchase Price
4
2.2
Earnest Money and Independent Consideration
4
2.3
Closing
4
3.
Inspections and Approvals
4
3.1
Inspections
4
3.2
Title and Survey
6
3.3
Contracts
7
3.4
Permitted Encumbrances
8
3.5
Miscellaneous Property Information
8
3.6
Purchaser's Right to Terminate
8
3.7
Tenant Estoppel
9
4.
Prior to Closing
9
4.1
Insurance
9
4.2
Operation
9
4.3
New Contracts
9
4.4
New Leases; Consents
10
4.5
Covenants.
10
5.
Representations and Warranties
11
5.1
By Seller
11
5.2
By Purchaser
15
5.3
Broker
16
6.
Costs and Prorations
17
6.1
Seller's Costs
17
6.2
Purchaser's Costs
17
6.3
Prorations
18
6.4
Taxes
18
6.5
In General
18
6.6
Purpose and Intent
19
7.
Damage, Destruction or Condemnation
19
7.1
Material Event
19
7.2
Immaterial Event
19
7.3
Termination and Return of Deposit
19
8.
Notices
19
9.
Closing and Escrow
20
9.1
Conditions Precedent to Closing
20



i
PURCHASE AND SALE AGREEMENT
Ruskin [Tampa], Florida

--------------------------------------------------------------------------------





9.2
Escrow Instructions
21
9.3
Seller's Deliveries
21
9.4
Purchaser's Deliveries
22
9.5
Insurance
22
9.6
Possession
22
9.7
Post-Closing Collections
22
10.
Default; Failure of Condition
22
10.1
PURCHASER DEFAULT
22
10.2
SELLER DEFAULT
22
10.3
Failure of Title Condition
22
10.4
Limited Liability
23
10.5
Waiver of Trial by Jury
23
11.
Miscellaneous
23
11.1
Entire Agreement
23
11.2
Severability
23
11.3
Applicable Law
23
11.4
Assignability
23
11.5
Successors Bound
24
11.6
Breach
24
11.7
No Public Disclosure
24
11.8
Captions
24
11.9
Attorneys' Fees
24
11.10
No Partnership
24
11.11
Time of Essence
24
11.11
Counterparts
24
11.13
Proper Execution
25
11.14
Right of First Offer; Right of First Refusal
25
11.15
Tax Protest
25
11.16
Intentionally deleted
25
11.17
Effective Date Conditioned Upon Deposit
26
11.18
Time to Execute and Deliver
26
11.19
Term Sheet
26
11.20
1031 Exchange
26
11.21
Calculation of Time Periods
26
11.22
No Recording
26
11.23
No Electronic Transactions
26
11.24
Guaranty
26





ii
PURCHASE AND SALE AGREEMENT
Ruskin [Tampa], Florida

--------------------------------------------------------------------------------






LIST OF EXHIBITS


Exhibit 1.1.1
Legal Description
Exhibit 1.1.3
List of Personal Property as of the Effective Date
Exhibit 1.1.6
List of Contracts as of the Effective Date
Exhibit 3.5
Miscellaneous Property Information
Exhibit 3.7
Form of Tenant Estoppel Certificate
Exhibit 5.1.1.3
Seller's Disclosure Statement
Exhibit 9.3.1
Form of Deed
Exhibit 9.3.2
Form of Bill of Sale
Exhibit 9.3.3
Form of Assignment and Assumption of Leases
Exhibit 9.3.4
Form of Assignment and Assumption of Contracts
Exhibit 9.3.5
Form of Assignment of Warranties and Guarantees
Exhibit 9.3.6
Form of FIRPTA Affidavit
Exhibit 9.3.7
Form of Incumbency Certificate
Exhibit 9.3.8
Form of Tenant Notice Letter
 
 
 
 





LIST OF EXHIBITS
PURCHASE AND SALE AGREEMENT
Ruskin [Tampa], Florida

--------------------------------------------------------------------------------






TERM SHEET*


SELLER:


 
RELP TAMPA, LLC, a Delaware limited liability company


NOTICE ADDRESS:
Section 8
c/o USAA Real Estate Company
9830 Colonnade Boulevard, Suite 600
San Antonio, Texas 78230-2239
Attention: Jason Koehne
Telephone: (210) 641-8459
Facsimile: (210) 641-8425
E-mail: jason.koehne@usrealco.com
 
With a copies to:


USAA Real Estate Company
9830 Colonnade Boulevard, Suite 600
San Antonio, Texas 78230-2239
Attention: Toni Fisher
Telephone: (210) 641-8465
Facsimile: (210) 641-8425
E-mail: toni.fisher@usrealco.com


And


Golden Steves Cohen & Gordon LLP
300 Convent Street, Suite 2600
San Antonio, Texas 78205
Attention: Andrew S. Cohen
Telephone: (210) 745-3745
Facsimile: (210) 745-3737
E-Mail: acohen@goldensteves.com


PURCHASER:


 
VEREIT ID Ruskin FL
NOTICE ADDRESS:
Section 8
c/o VEREIT, Inc.
2325 E. Camelback Road, Suite 1100
Phoenix, Arizona 85016
Attn: Daniel T. Haug, Esq.
Telephone: (602) 778-6170
Facsimile: (480) 449-7012
E-mail: dhaug@vereit.com


 
 
With a copy to:


Morris, Manning & Martin, LLP
1600 Atlanta Financial Center
3343 Peachtree Road, N.E.
Atlanta, Georgia 30326
Attn: Marc R. Bulson, Esq.
Telephone: (404) 504-7783
Facsimile: (404) 365-9532
E-mail: mbulson@mmmlaw.com





TERM SHEET
PURCHASE AND SALE AGREEMENT
Ruskin [Tampa], Florida

--------------------------------------------------------------------------------





PROPERTY:


Section 1.1
Approximately 79.529 acres located in the South Shore Corporate Park, in the
City of Ruskin, Hillsborough County, Florida


PURCHASE PRICE:


Section 2.1
$103,600,000.00
EARNEST MONEY:


Section 2.2.1
Initial Deposit of $2,000,000.00 to be made within three (3) business days
following the Effective Date. Additional Deposit of $2,000,000.00 to be made in
two (2) installments of $1,000,000.00 each as more fully provided in Section
2.2.1.


VOID DATE:


Section 11.18
February 19, 2016
TITLE COMPANY/ESCROW AGENT:


Section 2.2.2
Commonwealth Title of Dallas, Inc.
2651 N. Harwood Street, Suite 260
Dallas, TX  75201
Attention: Bev Griesse
Phone: (214) 855-8436
Facsimile: (214) 754-9066
E-mail: bgriesse@cltlt.com


APPROVAL DATE:


Section 3.6
February 19, 2016


CLOSING DATE:


Section 2.3
June 28, 2016
BROKER:


Section 5.3
Cushman & Wakefield



*To the extent of any conflict between the terms and provisions of this Term
Sheet and the Purchase and Sale Agreement, the terms and provisions of the
Purchase and Sale Agreement shall govern and control.




TERM SHEET
PURCHASE AND SALE AGREEMENT
Ruskin [Tampa], Florida

--------------------------------------------------------------------------------






PURCHASE AND SALE AGREEMENT




THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), is made as of the 18th day
of February, 2016 (the “Effective Date”), by and between RELP TAMPA, LLC, a
Delaware limited liability company (“Seller”), with an office c/o USAA Real
Estate Company at 9830 Colonnade Boulevard, Suite 600, San Antonio, Texas
78230-2239, and VEREIT ID RUSKIN FL, LLC, a Delaware limited liability company
(“Purchaser”), with an office c/o VERIET, Inc. at 2325 E. Camelback Road, Suite
1100, Phoenix, Arizona 85016.


R E C I T A L S:


Seller desires to sell Seller’s interest in and to that certain improved real
property containing approximately 79.529 acres located in the South Shore
Corporate Park, in the City of Ruskin, Hillsborough County, Florida, and legally
described on Exhibit 1.1.1 attached hereto (the “Land”), along with certain
related improvements and personal and intangible property, and Purchaser desires
to purchase Seller’s interest in and to such real, personal and intangible
property.


NOW, THEREFORE, in consideration of the foregoing, of the covenants, promises
and undertakings set forth herein, and for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Purchaser
agree as follows:




PURCHASE AND SALE AGREEMENT    PAGE 1
Ruskin [Tampa], Florida

--------------------------------------------------------------------------------






1.    The Property.



1.1    Description. Subject to the terms and conditions of this Agreement, and
for the consideration herein set forth, Seller agrees to sell and transfer, and
Purchaser agrees to purchase and acquire, all of Seller's right, title, and
interest in and to the following (collectively, the “Property”):


1.1.1    The Land;


1.1.2    The buildings, parking areas, improvements, and fixtures now situated
on the Land (the “Improvements”), together with all easements, hereditaments,
and appurtenances belonging to or inuring to the benefit of Seller and
pertaining to the Land, if any (Seller's interest in and to the Land and the
Improvements is referred to collectively as the “Real Property”);


1.1.3    All personal property, machinery, apparatus, and equipment currently
situated on the Land and used in the operation, repair and maintenance of the
Real Property and situated thereon (collectively, the “Personal Property”), such
Personal Property being more particularly described on Exhibit 1.1.3 attached
hereto. The Personal Property to be conveyed is subject to depletions,
replacements and additions in the ordinary course of business;


1.1.4    [Intentionally Deleted];


1.1.5    That certain Lease Agreement dated October 9, 2013 by and between
Seller, as landlord and Amazon.com.dedc, LLC, a Delaware limited liability
company, as tenant (“Tenant”), and all guaranties thereof (the “Tenant Lease”),
a copy of which lease has been provided to Purchaser, and any new leases entered
into pursuant to Section 4.4, which as of the Closing (as hereinafter defined)
affect all or any portion of the Real Property, and all guaranties thereof
(together with the Tenant Lease, the “Leases”), and any unforfeited security
deposits actually held by Seller with respect to any such Leases;


1.1.6    Subject to Section 3.3, and to the extent assignable, all contracts and
agreements relating to the operation or maintenance of the Real Property or
Personal Property to which Seller is a party, the terms of which extend beyond
midnight of the day preceding the date of Closing, such contracts and agreements
listed on Exhibit 1.1.6 attached hereto (the “Contracts”);


1.1.7    [Intentionally Deleted];


1.1.8    Assignable warranties and guaranties issued in connection with the
Improvements or Personal Property (excluding any warranties required to be
assigned to Tenant under the Lease) (collectively, the “Warranties”); and


1.1.9    All transferable consents, authorizations, variances or waivers,
licenses, permits and approvals from any governmental or quasi-governmental
agency, department, board, commission, bureau or other entity or instrumentality
solely with respect to the Real Property (collectively, the “Approvals”).



1.2    “As-Is” Purchase. THE PROPERTY IS BEING SOLD IN AN “AS IS, WHERE IS”
CONDITION AND “WITH ALL FAULTS” AS OF THE DATE OF THIS AGREEMENT AND OF CLOSING.
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NO REPRESENTATIONS OR
WARRANTIES HAVE BEEN MADE OR ARE MADE AND NO


PURCHASE AND SALE AGREEMENT    PAGE 2
Ruskin [Tampa], Florida

--------------------------------------------------------------------------------





RESPONSIBILITY HAS BEEN OR IS ASSUMED BY SELLER OR BY ANY PARTNER, OFFICER,
PERSON, FIRM, AGENT OR REPRESENTATIVE ACTING OR PURPORTING TO ACT ON BEHALF OF
SELLER AS TO (I) THE CONDITION OR STATE OF REPAIR OF THE PROPERTY; (II) THE
COMPLIANCE OR NON-COMPLIANCE OF THE PROPERTY WITH ANY APPLICABLE LAWS,
REGULATIONS OR ORDINANCES (INCLUDING, WITHOUT LIMITATION, ANY APPLICABLE ZONING,
BUILDING OR DEVELOPMENT CODES); (III) THE VALUE, EXPENSE OF OPERATION, OR INCOME
POTENTIAL OF THE PROPERTY; (IV) THE CREDIT-WORTHINESS OF ANY TENANT, VENDOR OR
OTHER PERSON OR ENTITY; (V) ANY OTHER FACT OR CONDITION WHICH HAS OR MIGHT
AFFECT THE PROPERTY OR THE CONDITION, STATE OF REPAIR, COMPLIANCE, VALUE,
EXPENSE OF OPERATION OR INCOME POTENTIAL OF THE PROPERTY OR ANY PORTION THEREOF;
OR (VI) WHETHER THE PROPERTY CONTAINS ASBESTOS OR HARMFUL OR TOXIC SUBSTANCES OR
ANY OTHER HAZARDOUS MATERIALS OR PERTAINING TO THE EXTENT, LOCATION OR NATURE OF
SAME. THE PARTIES AGREE THAT ALL UNDERSTANDINGS AND AGREEMENTS HERETOFORE MADE
BETWEEN THEM OR THEIR RESPECTIVE AGENTS OR REPRESENTATIVES ARE MERGED IN THIS
AGREEMENT, THE EXHIBITS HERETO ANNEXED AND THE CLOSING DOCUMENTS, WHICH ALONE
FULLY AND COMPLETELY EXPRESS THEIR AGREEMENT, AND THAT THIS AGREEMENT HAS BEEN
ENTERED INTO AFTER FULL INVESTIGATION, OR WITH THE PARTIES SATISFIED WITH THE
OPPORTUNITY AFFORDED FOR FULL INVESTIGATION, NEITHER PARTY RELYING UPON ANY
STATEMENT OR REPRESENTATION BY THE OTHER UNLESS SUCH STATEMENT OR REPRESENTATION
IS SPECIFICALLY EMBODIED IN THIS AGREEMENT, THE EXHIBITS ANNEXED HERETO AND THE
CLOSING DOCUMENTS. TO THE EXTENT THAT SELLER HAS PROVIDED TO PURCHASER ANY
SURVEYS, TITLE COMMITMENTS, INSPECTION, ENGINEERING OR ENVIRONMENTAL REPORTS
(INCLUDING REPORTS CONCERNING ASBESTOS OR HARMFUL OR TOXIC SUBSTANCES, OR ANY
OTHER MATERIALS, INFORMATION OR DATA IN CONNECTION WITH PURCHASER'S INSPECTION
OF THE PROPERTY), SELLER MAKES NO REPRESENTATIONS OR WARRANTIES WITH RESPECT TO
THE ACCURACY OR COMPLETENESS, METHODOLOGY OF PREPARATION OR OTHERWISE CONCERNING
THE CONTENTS OF SUCH REPORTS, MATERIALS, INFORMATION AND DATA. PURCHASER
ACKNOWLEDGES THAT ANY SUCH REPORTS, MATERIALS, INFORMATION AND DATA MADE
AVAILABLE TO PURCHASER ARE MADE AVAILABLE AS A CONVENIENCE AND AN ACCOMMODATION
ONLY, AND THAT SELLER HAS REQUESTED PURCHASER TO INSPECT FULLY THE PROPERTY AND
INVESTIGATE ALL MATTERS RELEVANT THERETO AND TO RELY SOLELY UPON THE RESULTS OF
PURCHASER'S OWN INSPECTIONS OR OTHER INFORMATION OBTAINED OR OTHERWISE AVAILABLE
TO PURCHASER, RATHER THAN ANY INFORMATION THAT MAY HAVE BEEN PROVIDED (OR HAVE
BEEN MADE AVAILABLE FOR DOWNLOAD ELECTRONICALLY) BY SELLER TO PURCHASER.


EXCEPT FOR THOSE REPRESENTATIONS AND WARRANTIES SET FORTH IN SUBSECTION 5.1.1
THROUGH 5.1.3, PURCHASER WAIVES AND RELEASES SELLER FROM ANY PRESENT OR FUTURE
CLAIMS ARISING FROM OR RELATING TO THE CONDITION, OPERATION OR ECONOMIC
PERFORMANCE OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE PRESENCE OR
ALLEGED PRESENCE OF ASBESTOS OR HARMFUL OR TOXIC SUBSTANCES OR ANY OTHER
HAZARDOUS MATERIALS IN, ON, UNDER OR ABOUT THE PROPERTY INCLUDING, WITHOUT
LIMITATION, ANY CLAIMS UNDER OR ON ACCOUNT OF (I) THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980, AS THE SAME MAY
HAVE BEEN OR MAY BE AMENDED FROM


PURCHASE AND SALE AGREEMENT    PAGE 3
Ruskin [Tampa], Florida

--------------------------------------------------------------------------------





TIME TO TIME, AND SIMILAR STATE STATUTES, AND ANY REGULATIONS PROMULGATED
THEREUNDER; (II) ANY OTHER FEDERAL, STATE OR LOCAL LAW, ORDINANCE, RULE OR
REGULATION, NOW OR HEREAFTER IN EFFECT, THAT DEALS WITH OR OTHERWISE IN ANY
MANNER RELATES TO, ENVIRONMENTAL MATTERS OF ANY KIND; OR (III) THE COMMON LAW.


THE TERMS AND PROVISIONS OF THIS SECTION SHALL SURVIVE CLOSING HEREUNDER.
/s/ TW
 
 
/s/ JP
 
Purchaser's Initials
 
 
Seller's Initials
 




1.3    Agreement to Convey. Subject to the terms and conditions of this
Agreement, Seller agrees to assign, convey and transfer, and Purchaser agrees to
accept title to the Real Property by limited warranty deed, subject only to the
Permitted Encumbrances as described in Section 3.4, and title to the Personal
Property, by bill of sale, without warranty as to the title or the condition of
such personalty, and Seller agrees to assign, and Purchaser agrees to accept, an
assignment of Seller’s interest in the Leases pursuant to assignment and
assumption of leases and assignment of Seller’s interest in the Contracts
pursuant to an assignment and assumption of contracts, and an assignment of
Seller’s interest in the Warranties and Approvals pursuant to assignment of
warranties and approvals, all as more particularly set forth herein.



2.    Price and Payment.



2.1    Purchase Price. The total purchase price (the “Purchase Price”) to be
paid by Purchaser to Seller for the sale and conveyance of Seller’s interest in
the Property shall be payable in full in cash at the Closing, and subject to
prorations as herein set forth, is One Hundred Three Million Six Hundred
Thousand and NO/100 Dollars ($103,600,000.00). All references in this Agreement
to dollars means United States Dollars.



2.2    Earnest Money and Independent Consideration.


2.2.1    Within three (3) business days after the Effective Date of this
Agreement, Purchaser shall deposit earnest money with the Title Company/Escrow
Agent (as hereinafter defined) in the amount of TWO MILLION AND NO /100 DOLLARS
($2,000,000.00) (the “Initial Deposit”). In the event that Purchaser does not
exercise its right to terminate this Agreement pursuant to Section 3.6 hereof on
or before the Approval Date, then Purchaser shall, on April 30, 2016 and May 30,
2016, deposit with the Title Company/Escrow Agent additional earnest money
deposits, each in the amount of ONE MILLION AND NO/100 DOLLARS ($1,000,000.00)
(collectively, the “Additional Deposit”). The Initial Deposit and the Additional
Deposit are sometimes collectively referred to herein as the “Deposit.” Upon
delivery of the Deposit to the Title Company/Escrow Agent, the Deposit shall be
non‑refundable (except as otherwise specified herein). The Deposit shall be in
good funds, either by cashier’s check or by federal wire transfer and shall be
delivered to and held by the Title Company/Escrow Agent pursuant to the terms,
covenants and conditions of this Agreement. If Purchaser fails to make the
Deposit as and when required herewith, Seller may terminate this Agreement by
written notice to Purchaser, in which case the parties shall have no further
obligation to each other except for any provisions that expressly survive the
termination of this Agreement.


2.2.2    The Deposit will be placed with and held in escrow by Commonwealth
Title of Dallas, Inc., 2651 N. Harwood Street, Suite 260, Dallas, TX  75201,
Attention: Bev Griesse, Phone: (214) 855-8436, Facsimile: (214) 754-9066,
E-mail: bgriesse@cltlt.com (the “Title Company/Escrow Agent”), in immediately
available funds in an interest bearing account at a mutually acceptable banking
institution. Any interest earned by the Deposit shall be considered as part of
the Deposit. Except as otherwise provided in this Agreement, the Deposit will be
applied to the Purchase Price at Closing.


2.2.3    Upon deposit of the Initial Deposit, Purchaser will be deemed to have
irrevocably paid to Seller a portion thereof equal to ONE HUNDRED AND NO/100
DOLLARS ($100.00) (“Independent Contract Consideration”), which amount Seller
and Purchaser bargained for and agreed to as consideration for Seller's
execution and delivery of this Agreement. The Independent Contract Consideration
is non-refundable from and after said date of delivery, and Seller shall retain
the Independent Contract Consideration notwithstanding any other provision of
this Agreement to the contrary and all references to a return of the Deposit to
Purchaser shall exclude the Independent Contract Consideration.



2.3    Closing. Payment of the Purchase Price and the closing hereunder (the
"Closing") shall be subject to the satisfaction of the conditions precedent set
forth in Section 9.1 and shall take place pursuant to an escrow closing on or
before June 28, 2016, as may be extended pursuant to the terms of this Agreement
(the "Closing Date"), at the offices of the Title Company at a time to be
mutually agreed upon by the parties or at such other time and place as may be
agreed upon in writing by Seller and Purchaser.



3.    Inspections and Approvals.



3.1    Inspections.


3.1.1    During the term of this Agreement, Seller shall allow Purchaser and
Purchaser's engineers, architects, employees, agents and representatives, upon
not less than one (1) business days’ notice, reasonable access during normal
business hours to the Real Property. Such access shall be solely for the
purposes of (i) reviewing the Leases and any records relating thereto; (ii)
reviewing records relating to operating expenses; and (iii) inspecting the
physical condition of the Property and conducting non-intrusive physical and
environmental tests and inspections of the Real Property. Notwithstanding
anything to the contrary herein, Seller shall not be required to provide, copy
or make available to Purchaser any internal memoranda, appraisals, valuation
reports and similar information, or any information covered by the
attorney-client privilege. PURCHASER SHALL NOT CONDUCT OR ALLOW ANY PHYSICALLY
INTRUSIVE TESTING OF, ON OR UNDER THE REAL PROPERTY WITHOUT FIRST OBTAINING
SELLER'S WRITTEN CONSENT AS TO THE TIMING AND SCOPE OF WORK TO BE PERFORMED,
WHICH CONSENT MAY BE WITHHELD IN SELLER’S SOLE AND ABSOLUTE DISCRETION.
Notwithstanding anything contained herein to the contrary, all access by
Purchaser, Purchaser’s engineers, architects, employees, agents and
representatives, shall be subject to and in accordance with access rights
afforded to the landlord pursuant to the terms of the Tenant Lease.


3.1.2    Purchaser agrees that, in making any inspections of, or conducting any
testing of, on or under, the Property, Purchaser and all representatives of
Purchaser entering onto the Property shall each carry (a) not less than
$1,000,000 commercial general liability insurance and (b) excess or umbrella
liability insurance with limits of not less than $2,000,000, insuring all
activity and conduct of Purchaser and such representatives while exercising such
right of access. Purchaser


PURCHASE AND SALE AGREEMENT    PAGE 4
Ruskin [Tampa], Florida

--------------------------------------------------------------------------------





represents and warrants that it carries not less than the coverage set forth in
paragraphs (a) and (b) of this Section 3.1.2 with contractual liability
endorsement which insures Purchaser's indemnity obligations hereunder, and, upon
request of Seller, will provide Seller with written evidence of same.


3.1.3    Purchaser agrees that in exercising its right of access hereunder,
Purchaser will use (and cause its representatives to use) its best efforts not
to interfere with the activity of tenants or any persons occupying or providing
service at the Real Property. Purchaser shall give Seller reasonable prior
notice of its intention to conduct any inspections or tests, so that Seller
shall have a reasonable opportunity to have a representative present during any
such inspection or test, and Seller expressly reserves the right to have such a
representative present. Failure of Seller to respond within three (3) business
days of such notice shall be deemed approval by the Seller of such inspections
or tests; provided, Seller’s failure to respond shall not be deemed approval of
any physically intrusive testing which shall be governed in all respects by the
terms of Section 3.1.1 above. Purchaser agrees to cooperate with any reasonable
request by Seller in connection with the timing of any such inspection or test.
Purchaser agrees (which agreement shall survive ninety (90) days after either
Closing or the termination of this Agreement, as applicable) to provide Seller
with a copy of any written inspection or test report or summary upon Seller's
request therefor, provided Seller pays Purchaser 50% of the costs of such
inspections or reports.


3.1.4    Unless Seller specifically and expressly otherwise agrees in writing,
Purchaser agrees that (a) the results of all inspections, tests, analyses,
studies and similar reports relating to the Property prepared by or for
Purchaser utilizing any information acquired in whole or in part through the
exercise of Purchaser's inspection rights; and (b) all information regarding the
Property of whatsoever nature made available to Purchaser by Seller or Seller's
agents or representatives (the “Proprietary Information”) is confidential and
shall not be disclosed to any other person except those assisting Purchaser with
the transaction, or Purchaser's lender, if any, and then only upon Purchaser
making such person aware of the confidentiality restriction and procuring such
person's agreement to be bound thereby and by the terms of the Existing
Confidentiality Agreement (as defined below). Notwithstanding anything herein to
the contrary, Seller shall have the right to redact and/or keep confidential
information related to the Property which is proprietary and/or confidential to
Seller’s general development program, as opposed to the specific development of
this Property. Purchaser agrees not to use or allow to be used any such
information for any purpose other than to determine whether to proceed with the
contemplated purchase, or if same is consummated, in connection with the
operation of the Property post-Closing. Further, if the purchase and sale
contemplated hereby fails to close for any reason whatsoever, Purchaser agrees
to return to Seller, or cause to be returned to Seller, all Proprietary
Information. Notwithstanding any other term of this Agreement, the provisions of
this Section 3.1.4 shall expire upon the earlier of (i) Closing or (ii) 365 days
after the termination of this Agreement. Notwithstanding the foregoing, but
subject to the Existing Confidentiality Agreement, the confidentiality
provisions of this Section 3.1.4 shall not apply to any disclosures made by
Purchaser as required by law, by court order, or in connection with any subpoena
served upon Purchaser, provided that Purchaser provides Seller with prompt
written notice of any such requirement or subpoena (other than where prohibited
by law) so that Seller may, in its sole discretion, seek a protective order or
other appropriate remedy. Further, the confidentiality obligations of this
Section 3.1.4 shall be inoperative as to any portions of the Proprietary
Information which is or becomes generally available to the public other than as
a result of a disclosure by Purchaser or its representatives in breach of this
Agreement. The obligations under this Section 3.1.4 and Section 11.7 hereof are
in addition to and not in lieu of the confidentiality obligations contained in
that certain Nondisclosure Agreement dated as of September 9, 2015 executed by
Purchaser for the benefit of Tenant (the “Existing Confidentiality Agreement”)
and the execution of this Agreement


PURCHASE AND SALE AGREEMENT    PAGE 5
Ruskin [Tampa], Florida

--------------------------------------------------------------------------------





shall not supersede or diminish Purchaser’s obligations thereunder and Purchaser
acknowledges that the Existing Confidentiality Agreement binds Purchaser and
shall continue to bind Purchaser in accordance with its terms notwithstanding
the expiration of Purchaser’s obligations under this Section 3.1.4.


3.1.5    Purchaser shall, at its sole cost and expense, promptly restore any
physical damage or alteration of the physical condition of the Property which
results from any inspections or testing conducted by or on behalf of Purchaser
which obligation shall survive Closing or the termination of this Agreement for
a period of twelve (12) months. All inspections and testing shall be conducted
at Purchaser's sole cost and expense and in strict accordance with all
requirements of applicable law.


3.1.6    Except as expressly set forth in this Agreement, Seller makes no
representations or warranties as to the truth, accuracy or completeness of any
materials, data or other information supplied to Purchaser in connection with
Purchaser's inspection of the Property (e.g., that such materials are complete,
accurate or the final version thereof, or that such materials are all of such
materials as are in Seller's possession). It is the parties' express
understanding and agreement that such materials are provided only for
Purchaser's convenience in making its own examination and determination prior to
the Approval Date as to whether it wishes to purchase the Property, and, in
doing so, Purchaser shall rely exclusively on its own independent investigation
and evaluation of every aspect of the Property and not on any materials supplied
by Seller. Except as expressly set forth in this Agreement, Purchaser expressly
disclaims any intent to rely on any such materials provided to it by Seller in
connection with its inspection and agrees that it shall rely solely on its own
independently developed or verified information.


3.1.7    PURCHASER AGREES (WHICH AGREEMENT SHALL SURVIVE CLOSING OR TERMINATION
OF THIS AGREEMENT) TO INDEMNIFY, DEFEND, AND HOLD SELLER FREE AND HARMLESS FROM
ANY LOSS, INJURY, DAMAGE, CLAIM, LIEN, COST OR EXPENSE, INCLUDING ATTORNEYS'
FEES AND COSTS, ARISING OUT OF PURCHASER'S AND PURCHASER’S REPRESENTATIVES’
ACTIVITIES ON THE PROPERTY IN CONNECTION WITH THEIR INSPECTIONS AND TESTING AND
ARISING OUT OF A BREACH OF THE FOREGOING AGREEMENTS BY PURCHASER IN CONNECTION
WITH THE INSPECTION AND TESTING OF THE PROPERTY. THE TERMS AND PROVISIONS OF
THIS SECTION 3.1 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT OR CLOSING
HEREUNDER.



3.2    Title and Survey. Seller has delivered to Purchaser an ALTA/ASCM Land
Title Survey of the Land (the “Survey”) prepared by Stantec and a title
commitment (the “Title Commitment”) issued by the Title Company/Escrow Agent, as
Agent for Commonwealth Land Title Insurance Company (“Title Insurer”), for a
standard ALTA form of Owner's Title Insurance Policy with respect to Seller's
interest in the Real Property, together with copies of all documents and
instruments referred to as exceptions to title in the Title Commitment.
Purchaser shall have until the date three (3) business days prior to the
Approval Date to provide written notice to Seller of any matters shown by the
Title Commitment or Survey which are not satisfactory to Purchaser, which notice
(the “Title Notice”) must specify the reason such matter(s) are not satisfactory
and the curative steps necessary to remove the basis for Purchaser's
disapproval. Seller shall have two (2) business days to elect to cure or not to
cure any title objections to the satisfaction of the Purchaser. If Seller elects
not to cure such objections, Purchaser may terminate this Agreement in its sole
discretion and the Title Company shall refund the Deposit to Purchaser. If the
Seller elects to cure such title objections to the satisfaction of the
Purchaser, then the parties shall then have until the Approval Date to make such
arrangements or take such steps as they shall mutually agree to satisfy
Purchaser's objection(s); provided,


PURCHASE AND SALE AGREEMENT    PAGE 6
Ruskin [Tampa], Florida

--------------------------------------------------------------------------------





however, except as otherwise provided herein, Seller shall have no obligation
whatsoever to expend or agree to expend any funds, to undertake or agree to
undertake any obligations or otherwise to cure or agree to cure any title or
survey objections, and Seller shall not be deemed to have any obligation to cure
unless Seller expressly undertakes such an obligation by a written notice to or
written agreement with Purchaser given or entered into on or prior to the
Approval Date and which recites that it is in response to a Title Notice.
Notwithstanding the foregoing, all exceptions to title shown on the Title
Commitment or otherwise arising prior to the Closing which evidence (i)
mortgages or deeds of trust created, consented to or affirmatively permitted by
Seller encumbering Seller’s fee interest in the Real Property; (ii) judgment
liens evidencing non-appealable judgments rendered against Seller and
encumbering Seller’s fee interest in the Property; or (iii) mechanic’s or
materialmen’s liens encumbering Seller’s fee interest in the Property and
arising from any work performed or materials furnished for or on behalf of
Seller (items i, ii, and iii above collectively referred to as “Lien
Exceptions”), shall, in each instance, be deemed objected to without any notice
by Purchaser and cured by Seller (which, in the case of a mechanic’s or
materialmen’s lien shall include, at Seller’s option, bonding around or
insuring-over the mechanic’s or materialmen’s lien) at or prior to Closing.
Except as otherwise provided with respect to Lien Exceptions, Purchaser's sole
right with respect to any Title Commitment or Survey matter to which it objects
in a Title Notice given in a timely manner shall be to elect on or before the
Approval Date to terminate this Agreement pursuant to Section 3.6 hereof. All
matters shown on the Title Commitment and/or Survey with respect to which
Purchaser fails to give a Title Notice on or before the last date for so doing,
or with respect to which a timely Title Notice is given but Seller fails to
undertake an express obligation to cure as provided above, shall be deemed to be
approved by Purchaser and “Permitted Encumbrances” as provided in Section 3.4
hereof, subject, however, to Purchaser's termination right provided in Section
3.6 hereof.


Purchaser shall have the right to cause a new survey of the Property to be
prepared and certified to Purchaser, Seller and the Title Company prior to the
Closing (an “Updated Survey”). If, prior to Closing, the Updated Survey
reflects, Seller discloses to Purchaser or Purchaser discovers pursuant to an
updated title commitment (an “Updated Title Commitment”) or otherwise discovers
that title to the Property is subject to defects, limitations or encumbrances
other than (i) the Permitted Encumbrances; or (ii) any matter caused by
Purchaser or any person or entity claiming by, through or under Purchaser; then
Purchaser shall promptly give Seller written notice of its objection thereto.
Such written notice shall additionally notify Seller that the Agreement may be
terminated if such title defect is not removed, bonded or insured-over in a
commercially reasonable manner prior to the Closing Date. In such event, Seller
may elect to postpone the Closing for thirty (30) days and attempt to cure such
objection. If Purchaser fails to waive any such objection within ten (10) days
after notice from Seller that Seller is unable to or elects not cure the
objection, this Agreement will terminate automatically and the Title Company
will return the Deposit to Purchaser, provided that Purchaser and Seller shall
not be in default hereunder, and neither party shall have any liability to the
other except for the surviving obligations of Purchaser and Seller set forth in
this Agreement. For the purposes of this Agreement, any title defect, limitation
or encumbrance, other than those enumerated in (i) – (ii) above, shall be deemed
cured if the Title Company or another title company reasonably acceptable to
Purchaser and authorized to do business in the State in which the Property is
located will agree to issue a standard ALTA form of owner's title insurance
policy to Purchaser for the Purchase Price, which policy takes no exception for
such defect, limitation or encumbrance and is issued for no additional premium
or for an additional premium if Seller agrees to pay such additional premium
upon Closing.



3.3    Contracts. On or before the Approval Date, Purchaser shall notify Seller
in writing if Purchaser elects not to assume at Closing any of the Contracts. 
If Purchaser does not notify Seller prior to the Approval Date, it shall be
conclusively presumed that Purchaser rejects all of the Contracts.  If Purchaser
exercises its right not to assume one or more Contracts at Closing, Seller shall
give notice of termination of such disapproved Contract(s) and make payment of
any termination charges.  Notwithstanding the foregoing,


PURCHASE AND SALE AGREEMENT    PAGE 7
Ruskin [Tampa], Florida

--------------------------------------------------------------------------------





Purchaser shall have no right to terminate any Contracts which are identified on
Exhibit 1.1.6 attached hereto and Purchaser shall be required to assume the same
at Closing.  Provided, further, that the Development Agreement (as defined in
the Tenant Lease) (the “Development Agreement”) shall not constitute a Contract
for purposes of this Agreement.



3.4    Permitted Encumbrances. Unless Purchaser terminates this Agreement
pursuant to Section 3.6 hereof following its opportunity fully to inspect the
Property, the state of title thereto and all other matters relating to the
Property, including its feasibility for Purchaser's intended use and its
suitability as an investment, Purchaser shall be deemed to have approved and to
have agreed to purchase the Property subject to the following:


3.4.1    All exceptions to title shown in the Title Commitment or Updated Title
Commitment or matters shown on the Survey and Updated Survey which Purchaser has
approved or is deemed to have approved pursuant to Section 3.2 hereof;


3.4.2    All Contracts and Leases which Purchaser has approved pursuant to
Sections 3.3, 4.3 and 4.4 hereof;


3.4.3    The lien of non-delinquent real and personal property taxes and
assessments;


3.4.4    Rights of parties in possession permitted under the Tenant Lease;


3.4.5    Any state of facts which the Survey or an inspection of the premises
would disclose;


3.4.6    Easements or claims of easements shown by the public records;


3.4.7    Any service or maintenance charges due after Closing, and subject to
the proration provisions hereof, for sewer, water, electricity, telephone, cable
television or gas; and


3.4.8    Rights of vendors and holders of security interests on personal
property installed upon the Real Property by tenants and rights of tenants to
remove trade fixtures at the expiration of the term of the Leases.


3.4.9    The Leases.


All of the foregoing are referred to herein collectively as “Permitted
Encumbrances.”



3.5    Miscellaneous Property Information. Seller has provided Purchaser with
the information listed in Exhibit 3.5 (“Miscellaneous Property Information”), or
otherwise made such information available to Purchaser for Purchaser's review,
to the extent such information exists and is within the possession or control of
Seller.



3.6    Purchaser's Right to Terminate. Purchaser shall have the right, for any
reason or no reason, by giving Seller and Title Company written notice (the
“Termination Notice”) on or before 5:00 p.m. Phoenix, Arizona time on February
19, 2016 (the “Approval Date”) to terminate this Agreement. If the Termination
Notice is timely given (or deemed given as set forth below), the Title Company
shall return the Deposit to Purchaser and neither party shall have any further
liability hereunder except for the obligations of Purchaser and Seller surviving
under this Agreement. If Purchaser elects to proceed with this Agreement,
Purchaser shall give written notice to Seller on or before 5:00 p.m. Phoenix,
Arizona time on the Approval Date. If


PURCHASE AND SALE AGREEMENT    PAGE 8
Ruskin [Tampa], Florida

--------------------------------------------------------------------------------





Purchaser fails, for any or no reason, to timely deliver written notice to
Seller that it elects to proceed with this Agreement, Purchaser will be deemed
to have elected to terminate this Agreement under this Section 3.6.


Notwithstanding the fact that the Tenant Lease contains a tenant right of first
refusal or right of first offer (either such right, a “ROFR”), Purchaser hereby
agrees that its inspections shall commence and run through the Approval Date as
set forth in this Section 3, and commencement thereof shall not be tolled
pending receipt of a written waiver of such ROFR by Tenant; provided, however,
that in return therefor, Seller hereby agrees that, in the event Tenant does
give notice of its intent to exercise the ROFR or does actually exercise the
ROFR, Seller shall promptly reimburse to Purchaser all reasonable out-of-pocket
and third-party property diligence expenses incurred by Purchaser, including,
without limitation, reasonable attorneys’ fees and costs, in an amount not in
excess of $100,000 in the aggregate.



3.7    Tenant Estoppel. Seller shall endeavor to secure and deliver to
Purchaser, no later than two (2) business days prior to the Closing Date, an
estoppel certificate from Tenant in the form of Exhibit 3.7 attached hereto (the
“Tenant Estoppel”). If the Tenant Estoppel shows defaults by the lessor or the
lessee under the Tenant Lease or under the Development Agreement that are
material and cannot or will not be cured by the Closing Date or illustrate any
material and adverse matters that are otherwise inconsistent with the form of
the Tenant Estoppel sent to Tenant (a “Material Defect”), then such delivery
shall not be deemed delivery of the Tenant Estoppel. If the Tenant Estoppel is
not delivered to Purchaser (or deemed not delivered) on or before the Closing
Date, then Seller or Purchaser shall have the right to extend the Closing for up
to fifteen (15) days upon written notice to the other party delivered on or
before 5:00 p.m. Phoenix, Arizona time on the scheduled Closing Date; provided
that the Closing Date shall occur two (2) business days following delivery of
the Tenant Estoppel. If the Tenant Estoppel is not delivered to Purchaser (or
deemed not delivered) at least two (2) business days prior to the Closing Date,
as may be extended by the terms of the prior sentence, then Purchaser shall, as
its sole and exclusive remedy, elect to either: (a) terminate this Agreement
upon written notice thereof delivered to Seller at least one (1) business day
prior to the Closing Date, or (b) waive such failure by Seller and close the
transaction contemplated by this Agreement, with no recourse against Seller
based on such failure. If such termination notice is given (or deemed given as
set forth below), the Title Company shall immediately return the Deposit to
Purchaser and neither party shall have any further liability hereunder except
for the obligations that expressly survive the termination of this Agreement. If
Purchaser fails to timely deliver any such termination notice, Purchaser will be
deemed to have elected to terminate this Agreement pursuant to (a) above.



4.    Prior to Closing. Until Closing, Seller or Seller's agent shall:



4.1    Insurance. Maintain any insurance required to be maintained by Seller, as
Landlord, under the Leases.



4.2    Operation. Maintain the Real Property as required of Seller, as Landlord
under the Leases.



4.3    New Contracts. After the Effective Date, Seller or Seller's agent shall,
upon the written reasonable approval of Purchaser, enter into only those
third-party contracts which are necessary to carry out its obligations under the
Leases and Section 4.2 and which shall be cancelable on thirty (30) days'
written notice without penalty or termination fee. If Seller enters into any
such contract, it shall promptly provide a true, complete and correct copy
thereof to Purchaser and unless Purchaser, within seven (7) days thereafter,
notifies Seller in writing of its intention to assume such contract, it shall be
treated as a contract disapproved by Purchaser under Section 3.3 hereof.




PURCHASE AND SALE AGREEMENT    PAGE 9
Ruskin [Tampa], Florida

--------------------------------------------------------------------------------






4.4    New Leases; Consents.


(a)    After the Approval Date, Seller will not execute any new leases or amend,
terminate or accept the surrender of the Leases or waive any landlord rights or
tenant obligations under the Leases or approve any subleases without the prior
written consent of Purchaser, which consent shall not be unreasonably withheld.
Failure of Purchaser to consent or expressly withhold its consent within three
(3) business days after receipt of such written request for such consent shall
be deemed to constitute disapproval of such lease, sublease, amendment or
termination or acceptance of the surrender of any of the Leases or waiver of any
landlord rights or tenant obligations under any Leases. Notwithstanding the
foregoing, if Seller proposes any new leases or proposes to amend, terminate or
accept the surrender of any of the Leases or waive any landlord rights or tenant
obligations under any of the Leases or approve any subleases within three (3)
business days prior to the Approval Date, then the parties agree that the
Approval Date shall be extended three (3) additional business days with respect
to this Section 4.4 only.


(b)    Notwithstanding the foregoing, Seller shall have the right to grant
consents and approvals contemplated under the Lease in response to Tenant’s
requests for such consents and approvals without Purchaser’s consent, so long as
such consents or approvals would not adversely affect the economics or term of
the Lease or otherwise materially and adversely affect the Landlord’s rights or
obligations under the Lease, but with not less than three (3) business days
prior notice to Purchaser.  Any other consents or approvals required or desired
under the Lease shall not be given without Purchaser’s consent, such consent not
to be unreasonably withheld, delayed, conditioned or denied.  Failure of
Purchaser to consent or expressly withhold its consent within three (3) business
days after receipt of such written request for such consent or approval shall be
deemed to constitute disapproval of such consent or approval request.



4.5    Covenants. Further, Seller hereby covenants to Purchaser from and after
the Effective Date and until the Closing Date or earlier termination of this
Agreement:


(i)    Subject to the right of first offer and/or right of refusal in favor of
Tenant under the Tenant Lease, Seller will not enter into nor execute any
agreement, written or oral, under which Seller is or could become obligated to
sell the Property, or any portion thereof, to a third party, without Purchaser’s
prior written consent;


(ii)    Seller will not, without the prior written consent of Purchaser, take
any action before any governmental authority having jurisdiction thereover, the
object of which would be to change the present zoning of or other land‑use
limitations, upon the Property, or any portion thereof, or its potential use;


(iii)    without Purchaser’s prior written consent, Seller shall not, by
voluntary or intentional act or omission to act, further cause or create any
easement, encumbrance, or mechanic’s or materialmen’s liens, and/or similar
liens or encumbrances to arise or to be imposed upon Seller’s interest in the
Property or any portion thereof that effects title thereto;


(iv)    Seller shall not, without the prior written consent of Purchaser,
provide a copy of, nor disclose any of the terms of, this Agreement to any
appraiser, and Seller shall instruct Seller’s Broker that it may not provide a
copy of nor disclose any of the terms of this Agreement to any appraiser without
the prior written consent of Purchaser;


(v)    should Seller receive notice or knowledge of any information regarding
any of the matters set forth in this Section, Seller will promptly notify
Purchaser of the same in writing; and


PURCHASE AND SALE AGREEMENT    PAGE 10
Ruskin [Tampa], Florida

--------------------------------------------------------------------------------







(vi)    take such actions which Seller may be allowed under the terms of the
Leases and in accordance with such terms, to cause tenants to comply in all
material respects with the terms, covenants and conditions of the Leases,
including, but not limited to, all insurance and maintenance obligations under
the Leases.



5.    Representations and Warranties.



5.1    By Seller.


5.1.1    Seller represents and warrants to Purchaser that:


5.1.1.1    Seller is a Delaware limited liability company duly organized,
validly existing, and is authorized to do business in the State in which the
Real Property is located, has duly authorized the execution and performance of
this Agreement and the documents to be delivered pursuant to Section 9.3, and
such execution and performance will not result in a breach of or default under
any document, instrument, order or agreement to which Seller is a party or by
which Seller is bound;


5.1.1.2    Seller is not a “foreign person” within the meaning of Section 1445
of the Internal Revenue Code of 1986, as amended; and


5.1.1.3    Except as otherwise indicated on the Disclosure Statement attached
hereto as Exhibit 5.1.1.3:


(i)    Litigation. There is no current action, suit, litigation or proceeding to
which Seller is a party the outcome of which could materially adversely affect
the Property pending or being prosecuted in any court or before any federal,
state, county or municipal department, commission, bureau, agency or other
governmental instrumentality, other than tax contests, if any, and to Seller’s
knowledge no such action has been threatened in writing;


(ii)    Tenant Lease. A true and complete copy of the Tenant Lease (and all
amendments and guaranties thereto and thereof) in effect as of the Effective
Date has been provided to Purchaser. As of the Effective Date, no portion of the
Property is subject to a lease to which Seller is a party other than the Tenant
Lease;


(iii)    Contracts. Complete copies of all Contracts to which Seller is a party,
in effect as of the Effective Date have been provided to Purchaser;


(iv)    Condemnation. No condemnation proceedings have been instituted against
the Real Property and Seller has not received any written notice and has no
knowledge that any such proceedings or suits are contemplated; and


(v)    Proceedings. There are no suits or claims pending or to Seller’s
knowledge, threatened with respect to or in any manner affecting the Property,
nor has Seller received any correspondence or other written information to
indicate that there is any pending or threatened (a) violation of law, (b)
environmental, zoning


PURCHASE AND SALE AGREEMENT    PAGE 11
Ruskin [Tampa], Florida

--------------------------------------------------------------------------------





or other land use regulation proceeding, or (c) tax levy or special assessment
proceedings against the Property or any portion thereof;


(vi)    There are no unrecorded leases (other than the Tenant Lease) affecting
the Property to which Seller is a party; and Seller does not have any
defeasance, lender approval or prepayment obligations with respect to any
existing financing which will delay the originally scheduled Closing;


(vii)    To Seller’s knowledge, no notice of violation has been issued with
regard to any applicable regulation, ordinance, requirement, covenant, condition
or restriction relating to the present use or occupancy of the Property by any
person, authority or agency having jurisdiction;


(viii)    To Seller’s knowledge, there are no intended public improvements which
will or could result in any charges being assessed against the Property which
will result in a lien upon the Property;


(ix)    Seller has not entered into and, to Seller’s knowledge, there is not
existing any other agreement, written or oral, under which Seller is or could
become obligated to sell the Property (except under the rights of first refusal
and first offer pursuant to the Tenant Lease), or any portion thereof, to a
third party;


(x)    Seller has not taken any action before any governmental authority having
jurisdiction thereover, the object of which would be to change the present
zoning of or other land use limitations, upon the Property, or any portion
thereof, or its potential use, and, to Seller’s knowledge, there are no pending
proceedings, the object of which would be to change the present zoning or other
land use limitations;


(xi)    To Seller’s knowledge, no default of Seller exists under the Tenant
Lease; Seller has sent no written notice of default to the Tenant and, to
Seller’s knowledge, no default of Tenant exists under the Tenant Lease; Seller
has not received any notice or correspondence from Tenant or Tenant’s agents
indicating Tenant’s desire, willingness or intent to amend, modify or terminate
the Tenant Lease;


(xii)    To Seller’s knowledge, Seller has performed its obligations under the
Development Agreement required to be performed as of the Effective Date; to
Seller’s knowledge, no default of Seller exists under the Development Agreement;
and Seller has not received any notice or correspondence from Tenant or Tenant’s
agents indicating Tenant’s desire, willingness or intent to amend, modify or
terminate the Development Agreement;


(xiii)    No consent of any third party is required in order for Seller to enter
into this Agreement and perform Seller’s obligations hereunder;


(xiv)    Seller has delivered or, if too extensive, made available to Purchaser
for review, to the extent in existence and in Seller's possession, true and
complete


PURCHASE AND SALE AGREEMENT    PAGE 12
Ruskin [Tampa], Florida

--------------------------------------------------------------------------------





copies of all environmental, asbestos, soil and geotechnical reports regarding
the Property;


(xv)    To Seller’s knowledge, Seller has not engaged in any dealings or
transactions, directly or indirectly (i) in contravention of any U.S.
international or other money laundering regulations or conventions, including,
without limitation, the United States Bank Secrecy Act, the United States Money
Laundering Control Act of 1986, the United States International Money Laundering
Abatement and Anti-Terrorist Financing Act of 2001, Trading with the Enemy Act
(50 U.S.C. Section 1 et. seq., as amended), or any foreign asset control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto. Seller represents and warrants to, and covenants with Purchaser that
(i) neither Seller nor, to Seller’s knowledge, any of its owners or affiliates
currently are, or shall be at any time during the term hereof, in violation of
any laws relating to terrorism or money laundering (collectively, the
“Anti-Terrorism Laws”), including without limitation Executive Order No. 13224
on Terrorist Financing, effective September 24, 2001, and regulations of the
U.S. Treasury Department’s Office of Foreign Assets Control (OFAC) related to
Specially Designated Nationals and Blocked Persons (SDN’s) (OFAC Regulations),
and/or the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)(the
“USA Patriot Act”); (ii) neither Seller nor, to Seller’s knowledge, any of its
owners, affiliates, investors, officers, directors, employees, vendors,
subcontractors or agents is or shall be during the term hereof a “Prohibited
Person” which is defined as follows: (1) a person or entity owned or controlled
by, affiliated with, or acting for or on behalf of, any person or entity that is
identified as an SDN on the then-most current list published by OFAC at its
official website, http://www.treas.gov/offices/cotffc/ofac/sdn/t11sdn.pdf or at
any replacement website or other replacement official publication of such list,
and (2) a person or entity who is identified as or affiliated with a person or
entity designated as a terrorist, or associated with terrorism or money
laundering pursuant to regulations promulgated in connection with the USA
Patriot Act; and (iii) Seller has taken appropriate steps to understand its
legal obligations under the Anti-Terrorism Laws and has implemented appropriate
procedures to assure its continued compliance with such laws.


5.1.2    Each of the representations and warranties of Seller contained in
Section 5.1.1: (i) is made as of the Effective Date; (ii) will be deemed to be
remade by Seller, and to be true in all material respects, as of Closing,
subject to other matters expressly permitted in this Agreement or otherwise
specifically approved in writing by Purchaser; and (iii) will survive for a
period of twelve (12) months after the Closing (“Claims Period”). Any claim that
Purchaser may have at any time against Seller for a breach of any such
representation or warranty, whether known or unknown, which is not specifically
asserted by a demand notice before the expiration of the Claims Period and with
respect to claims specified in a demand notice before the expiration of the
Claims Period that are not resolved or made the subject of litigation instituted
and served prior the expiration of three (3) months after the Claims Period,
will not be valid or effective, and Seller will have no liability with respect
thereto. Additionally, any claim actually known by Purchaser on or prior to
Closing shall be deemed waived by Purchaser if Purchaser does not terminate this
Agreement on account thereof, but proceeds to Closing despite such breach.
Notwithstanding anything to the contrary


PURCHASE AND SALE AGREEMENT    PAGE 13
Ruskin [Tampa], Florida

--------------------------------------------------------------------------------





contained herein, with respect to any lawsuit filed after Closing but before the
end of the Claims Period (1) in no event will Seller have any liability to
Purchaser for a breach of any representation or warranty under this Agreement or
any Closing documents executed pursuant hereto (the “Closing Documents”) in
excess of two and one-half percent (2.5%) of the Purchase Price (“Claims
Ceiling”). The provisions of this Section 5.1.2 shall survive Closing.


5.1.3    The continued accuracy in all material respects of the aforesaid
representations and warranties is a condition precedent to Purchaser’s
obligation to close. If any of said representations and warranties is not
correct in all material respects at the time the same is made or as of Closing
(or at any time in between), and Seller had no knowledge of such inaccuracy when
the representation or warranty was made, or when remade at Closing, or if such
warranty or representation becomes inaccurate on or prior to Closing other than
by reason of Seller’s action or inaction hereunder, Purchaser may, upon being
notified of such occurrence on or prior to Closing and after the expiration of
the cure period provided under Section 11.6 hereof, either (a) terminate this
Agreement upon notice to Seller and Title Company/Escrow Agent without liability
on the part of Seller or Purchaser, subject to the obligations of Seller and
Purchaser that survive the termination under this Agreement, and the Deposit
will be returned to Purchaser, or (b) waive such matter and proceed to Closing,
by notice to Seller given within ten (10) days after the expiration of the cure
period in which event Seller shall have no liability with respect to any such
inaccuracy. If Purchaser fails to give any notice within the required time
period, Purchaser will be deemed to have elected to waive such matter and to
proceed to Closing. If any of said representations and warranties are not
correct in all material respects at the time the same is made or as of Closing,
and Seller had actual knowledge of such inaccuracy when the representation or
warranty was made, or, by its action or inaction caused the representation or
warranty to be inaccurate when remade at Closing, Purchaser may, after the
expiration of the cure period, if any, provided under Section 11.6 hereof,
either (a) exercise its remedies under Section 10.2, or (b) terminate this
Agreement, upon notice to Seller and Title Company/Escrow Agent, subject to the
obligations of Seller and Purchaser that survive the termination under this
Agreement, and receive a return of the Deposit and reimbursement by Seller of
Purchaser’s out-of-pocket costs in an amount not in excess of $100,000, or
(c) waive the breach and its rights under clauses (a) and (b) and proceed to
Closing, by notice to Seller given within ten (10) days after expiration of the
cure period, but in no event later than Closing, in which event Seller shall
have no liability with respect to any such inaccuracy. If Purchaser fails to
give any notice within the required time period, Purchaser will be deemed to
have elected to waive such matter and to proceed to Closing.
5.1.4    As used in this Section 5.1 and elsewhere in this Agreement, the phrase
“to Seller’s knowledge” or phrases of similar import mean and are limited to the
actual current knowledge of Lange Allen, Executive Director of U.S.
Industrial/Logistics Development of an affiliate of Seller, without any
independent investigation or inquiry having been made, and not to any
constructive or imputed knowledge of the foregoing individuals or of Seller or
any investment advisor to Seller, any entity that is a partner in such
investment advisor, or any affiliates of any thereof, or to any officer, agent,
representative, or employee of Seller or such investment advisor, any such
constituent partner, or any such affiliate. Seller, during the term of this
Agreement, agrees to notify Purchaser in writing promptly in the event Seller
obtains actual knowledge of any change affecting any such representations or
warranties. Seller represents and warrants that Lange Allen is the Executive
Director of U.S. Industrial/Logistics Development, having ongoing responsibility
with respect to the development of the Property and this individual possesses
the most comprehensive knowledge of the facts set forth in Section 5.1 of anyone
in Seller’s organization.




PURCHASE AND SALE AGREEMENT    PAGE 14
Ruskin [Tampa], Florida

--------------------------------------------------------------------------------






5.2    By Purchaser. Purchaser represents and warrants to Seller that:


5.2.1    Purchaser is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of its organization,
is authorized to do business in the State in which the Real Property is located,
has duly authorized the execution and performance of this Agreement, and such
execution and performance will not violate any material term of its certificate
of formation or company agreement; or result in a breach of or default under any
document, instrument, order or agreement to which Purchaser is a party or by
which Purchaser is bound;


5.2.2    Purchaser is acting as principal in this transaction with authority to
close the transaction;


5.2.3    No petition in bankruptcy (voluntary or otherwise), assignment for the
benefit of creditors, or petition seeking reorganization or arrangement or other
action under federal or state bankruptcy laws is pending against or contemplated
by Purchaser;


5.2.4    Unless otherwise disclosed to Seller in writing, neither Purchaser nor
any affiliate of Purchaser (excluding any indirect owners of Purchaser) is other
than a citizen of, or partnership, corporation or other form of legal person
domesticated in, the United States of America;


5.2.5    ERISA


(a)     (i) the Property is not being acquired by or on behalf of an “employee
benefit plan” within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), or a “plan” within the
meaning of Section 4975(e)(1) of the Code, which is subject to ERISA or section
4975 of the Code, respectively (hereinafter referred to collectively as the
“Plan”); and (ii) the assets being used to acquire the Property or to otherwise
discharge Purchaser’s obligations hereunder are not “plan assets” within the
meaning of Department of Labor Regulation section 2510.3-101 as amended by
Section 3(42) of ERISA;


(b)    Purchaser and all shareholders, members, partners and investors in
Purchaser are neither parties in interest, as described in section 3(14) of
ERISA, nor disqualified persons, as described in section 4975(e)(2) of the Code
with respect to any Plan (other than a Plan maintained exclusively for the
benefit of the employees of Purchaser or Purchaser’s affiliates), which is an
investor in or related to Seller;


(c)    The transaction described in this Agreement does not constitute a
“prohibited transaction” within the meaning of either section 406 of ERISA or
section 4975 of the Code, other than a transaction which is exempt from section
406 of ERISA and section 4975 of the Code by virtue of (i) a statutory or
regulatory exemption granted pursuant to section 408 of ERISA or (ii) the fact
that the transaction described in this Agreement complies with all conditions
for exemptive relief contained in Prohibited Transaction Exemption 84-14 granted
by the U.S. Department of Labor (“PTE 84-14”);


(d)    Purchaser shall not assign its interest hereunder to any person or entity
which does not expressly make this covenant and warranty for the benefit of
Seller; and




PURCHASE AND SALE AGREEMENT    PAGE 15
Ruskin [Tampa], Florida

--------------------------------------------------------------------------------





(e)    Purchaser covenants that in the event it determines that the
representations and warranties of Purchaser made in this Section 5.2.5 have
ceased to be accurate in any material respect, Purchaser shall notify Seller of
such determination as promptly as practicable and in any event within ten (10)
days after such determination is made.


5.2.6    Neither Purchaser, nor any affiliate of Purchaser (excluding any
indirect owners of Purchaser), have engaged in any dealings or transactions,
directly or indirectly (i) in contravention of any U.S. international or other
money laundering regulations or conventions, including, without limitation, the
United States Bank Secrecy Act, the United States Money Laundering Control Act
of 1986, the United States International Money Laundering Abatement and
Anti-Terrorist Financing Act of 2001, Trading with the Enemy Act (50 U.S.C.
Section 1 et seq., as amended), or any foreign asset control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or
any enabling legislation or executive order relating thereto., Purchaser
represents and warrants to, and covenants with Seller that (i) neither Purchaser
nor any affiliate of Purchaser (excluding any indirect owners of Purchaser),
currently are, or shall be at any time during the term hereof, in violation of
Anti-Terrorism Laws, including without limitation Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, and regulations of the U.S.
Treasury Department's Office of Foreign Assets Control (OFAC) related to
Specially Designated Nationals and Blocked Persons (SDN’s (OFAC Regulations),
and/or the USA Patriot Act; (ii) neither Purchaser, nor any affiliate of
Purchaser (excluding any indirect owners of Purchaser), is or shall be during
the term hereof (1) a Prohibited Person, and (2) a person or entity who is
identified as or affiliated with a person or entity designated as a terrorist,
or associated with terrorism or money laundering pursuant to regulations
promulgated in connection with the USA Patriot Act; and (iii) Purchaser has
taken appropriate steps to understand its legal obligations under the
Anti-Terrorism Laws and has implemented appropriate procedures to assure its
continued compliance with such laws.
 

5.2.7    Each of the representations and warranties of Purchaser contained in
Section 5.2 above: (i) is made as of the Effective Date; (ii) will be deemed to
be remade by Purchaser, and to be true in all material respects, as of Closing,
subject to other matters expressly permitted in this Agreement or otherwise
specifically approved in writing by Seller; and (iii) will survive only for the
Claims Period. Any claim that Seller may have at any time against Purchaser for
a breach of any such representation or warranty, whether known or unknown, which
is not specifically asserted by a demand notice before the expiration of the
Claims Period and with respect to claims specified in a demand notice before the
expiration of the Claims Period that are not resolved or made the subject of
litigation instituted and served prior the expiration of three (3) months after
the Seller’s Claims Period, will not be valid or effective, and Purchaser will
have no liability with respect thereto. Additionally, any claim actually known
by Seller on or prior to Closing shall be deemed waived by Seller if Seller does
not terminate this Agreement on account thereof, but proceeds to Closing despite
such breach. Notwithstanding anything to the contrary contained herein, with
respect to any lawsuit filed after Closing but before the end of the Claims
Period (1) in no event will Purchaser have any liability to Seller for a breach
of any representation or warranty under this Agreement or any Closing Documents
excess of the Claims Ceiling. The provisions of this Section 5.2.7 shall survive
Closing.



5.3    Broker. Seller and Purchaser each represents to the other that it has had
no dealings, negotiations, or consultations with any broker, representative,
employee, agent or other intermediary in connection with the Agreement or the
sale of the Property except the Broker listed in the Term Sheet (“Broker”).
Seller and Purchaser agree that each will indemnify, defend and hold the other
free and harmless from the claims of any broker(s), representative(s),
employee(s), agent(s) or other intermediary(ies) claiming


PURCHASE AND SALE AGREEMENT    PAGE 16
Ruskin [Tampa], Florida

--------------------------------------------------------------------------------





to have represented Seller or Purchaser, respectively, or otherwise to be
entitled to compensation in connection with this Agreement or in connection with
the sale of the Property other than Broker. Broker will be compensated by Seller
pursuant to the terms of a separate agreement between Seller and Broker.


The terms and provisions of this Section 5 shall survive Closing hereunder.



6.    Costs and Prorations.



6.1    Seller's Costs. Seller will pay the following costs of closing this
transaction:


6.1.1    The fees and disbursements of Seller's counsel;


6.1.2    The costs of releasing all liens, judgments, and other encumbrances
that are to be released and of recording such releases;


6.1.3    One half of the escrow and recording fees (other than fees for
recording the Deed) and costs due Title Company for its services;


6.1.4    Transfer taxes associated with the conveyance of the Property;


6.1.5    The cost of a standard coverage ALTA form of owner's title insurance
policy, without endorsement or amendment, in the amount of the Purchase Price,
issued in connection with this transaction, whether pursuant to the Title
Commitment or otherwise; and


6.1.6    The cost of the Survey.



6.2    Purchaser's Costs. Purchaser will pay the following costs of closing this
transaction:


6.2.1    The fees and disbursements of its counsel, inspecting architect and
engineer, if any;


6.2.2    One half of the escrow and recording fees and costs due Title Company
for its services;


6.2.3    The cost of any loan title insurance policy;


6.2.4    All sales or use taxes relating to the transfer of personal property to
Purchaser and all state and local recordation taxes payable in connection with
the conveyance of the Land and the Improvements (other than the transfer taxes
associated with the conveyance of the Property, for which Seller is responsible
as set forth in Section 6.1.4);


6.2.5    The cost of any title insurance in excess of the cost of a standard
coverage ALTA form of owner's title insurance policy, without endorsement or
amendment, in the amount of the Purchase Price, issued in connection with this
transaction, whether pursuant to the Title Commitment or otherwise;


6.2.6    The cost of any updates to the Survey and the cost of any Updated
Survey obtained by Purchaser;


6.2.7    The cost of recordation of the Deed and the Assignment of Lease; and


PURCHASE AND SALE AGREEMENT    PAGE 17
Ruskin [Tampa], Florida

--------------------------------------------------------------------------------







6.2.8    Any other expense(s) incurred by Purchaser or its representative(s) in
inspecting or evaluating the Property or closing this transaction.



6.3    Prorations. Rents and any other amounts payable by tenants, and, to the
extent not otherwise paid directly by the tenant under the Leases, personal
property taxes, installment payments of special assessment liens, vault charges,
sewer charges, utility charges and normally prorated operating expenses actually
collected, billed or paid as of the date of Closing shall be prorated as of the
date of Closing and be adjusted against the Purchase Price due at the Closing,
provided that within sixty (60) days after the Closing, Purchaser and Seller
will make a further adjustment for such rents, taxes or charges which may have
accrued or been incurred prior to the date of Closing, but not collected or paid
at that date. All prorations shall be based upon the actual number of days of
ownership of the Property.


Seller shall be responsible for all leasing commissions and other leasing costs
due and payable prior to the Closing Date with respect to the Tenant Lease.
Purchaser shall be responsible for all leasing commissions and other leasing
costs attributable to any new leases executed on or after the Closing Date or
the renewal, extension or expansion of any existing lease after the Closing Date
to the extent Purchaser enters into any leasing agreement in which leasing
commissions and other leasing costs are payable in connection with the renewal,
extension or expansion of any existing lease after the Closing Date. Seller
represents and warrants that there are no leasing commissions or other leasing
costs due and payable now or in the future under any agreement to which Seller
or any of its affiliates is a party with respect to the Tenant Lease. The terms
and provisions of this section shall survive Closing hereunder for a period of
one (1) year.



6.4     Taxes. To the extent not otherwise paid directly by tenants under the
Leases, general real estate taxes and special assessments relating to the
Property payable during the year in which Closing occurs shall be prorated as of
the Closing Date. If Closing shall occur before the actual taxes and special
assessments payable during such year are known, the apportionment of taxes shall
be upon the basis of taxes for the Property payable during the immediately
preceding year, provided that, if the taxes and special assessments payable
during the year in which Closing occurs are thereafter determined to be more or
less than the taxes payable during the preceding year (after any appeal of the
assessed valuation thereof is concluded), Seller and Purchaser promptly (but in
no event later than thirty (30) days after the issuance of the tax bill for the
year in which Closing occurs, except in the case of an ongoing tax protest)
shall adjust the proration of such taxes and special assessments, and Seller or
Purchaser, as the case may be, shall pay to the other any amount required as a
result of such adjustment and this covenant shall not merge with the Deed
delivered hereunder but shall survive the Closing.



6.5    In General. Any other expenses, charges and fees of Closing not otherwise
specifically allocated herein or incurred by a specific party, shall be borne by
the parties in accordance with the general custom and practice in the State and
County in which the Property is situated, as applicable, or if no such custom or
practice exists they shall be borne equally between the parties. To the extent
that the Leases provide for any adjustment of previously paid estimated amounts
of real estate tax or operating expense reimbursements on a date subsequent to
the Closing Date, Seller shall be entitled to receive, or shall be responsible
to pay, as the case may be (when such amounts are actually received or payable
by Purchaser), Seller’s pro rata share of any such adjusted amounts that are
applicable to periods ending prior to the Closing Date. After Closing, Seller
agrees to reasonably cooperate with Purchaser in providing Purchaser access to
Seller’s books and records relating to such adjustments under the Leases so that
Purchaser may adequately perform such adjustments.




PURCHASE AND SALE AGREEMENT    PAGE 18
Ruskin [Tampa], Florida

--------------------------------------------------------------------------------






6.6    Purpose and Intent. Except as expressly provided herein, the purpose and
intent as to the provisions of prorations and apportionments set forth in this
Section 6 and elsewhere in this Agreement is that Seller shall bear all expenses
of ownership and operation of the Property and shall receive all income
therefrom accruing through 11:59 p.m. at the end of the day preceding the
Closing and Purchaser shall bear all such expenses and receive all such income
accruing thereafter.



7.    Damage, Destruction or Condemnation.



7.1    Material Event. If, prior to Closing, any portion of the Property is
destroyed or taken under power of eminent domain which event (i) gives Tenant
the right to terminate the Tenant Lease or abate rent under the Tenant Lease
temporarily or permanently, (ii) results in proceeds from condemnation awards or
casualty insurance policies that are insufficient to rebuild the improvements on
the Property in the manner which the improvements existed prior to such taking
or casualty or (iii) result in a loss in excess of ten percent (10%) of parking
at the Property and which would not cause the Property to violate the existing
zoning, any matters of record or any parking requirement under any Tenant
Leases, Purchaser may elect to terminate this Agreement by giving written notice
of its election to Seller within ten (10) days after receiving notice from
Seller of such destruction or taking.  If Purchaser does not give such written
notice within such ten (10) day period, this transaction shall be consummated on
the date and at the Purchase Price provided for in Section 2, and Seller will
assign to Purchaser (i) the insurance proceeds of any insurance policy(ies)
payable to Seller and pay to Purchaser the amount of any deductible under
Seller’s insurance policy, if any, or (ii) Seller’s portion of any condemnation
award.



7.2    Immaterial Event. Except upon the occurrence of a material event as set
forth in Section 7.1 above, Purchaser shall close this transaction on the date
and at the Purchase Price agreed upon in Section 2, and Seller will assign to
Purchaser (i) the insurance proceeds of any insurance policies payable to Seller
(with the exception of rent loss insurance applicable to periods prior to
Closing) and pay to Purchaser the amount of any deductible under Seller’s
insurance policy, if any, or (ii) Seller’s portion of any condemnation award.



7.3    Termination and Return of Deposit. If Purchaser elects to terminate this
Agreement pursuant to this Section 7, and if Purchaser is not, on the date of
such election, in default under this Agreement, Seller shall promptly direct the
Title Company/Escrow Agent to return the Deposit to Purchaser, and neither party
shall have any further liability hereunder except for the obligations of
Purchaser that survive the termination of this Agreement.



8.    Notices.


All notices or other communications hereunder shall be in writing and shall be
deemed duly given if addressed and delivered to the respective parties'
addresses, as set forth in the Term Sheet: (i) in person; (ii) by Federal
Express or similar overnight carrier service; (iii) mailed by certified or
registered mail, return receipt requested, postage prepaid; or (iv) sent by
facsimile with electronic confirmation of receipt thereof and with concurrent
notice given by another method permitted hereunder. Such notices shall be deemed
received upon the earlier of receipt or, if mailed by certified or registered
mail, three (3) days after such mailing or, upon delivery if sent via facsimile
on or before 5:30 p.m. Phoenix, Arizona time on a business day or, if delivered
after that time or on a day other than a business day, on the following business
day. Seller and Purchaser may from time to time by written notice to the other
designate another address for receipt of future notices.




PURCHASE AND SALE AGREEMENT    PAGE 19
Ruskin [Tampa], Florida

--------------------------------------------------------------------------------





Telephone numbers are for informational purposes only. Effective notice will be
deemed given only as provided above.



9.    Closing and Escrow.



9.1    Conditions Precedent to Closing    .


9.1.1    Purchaser's Conditions to Closing. The obligation of Purchaser to
purchase the Property from Seller, and to perform the obligations required to be
performed by Purchaser at the Closing, are subject to each of the following
conditions:


(i)    Closing Documents. Seller shall have tendered at Closing (or prior to
Closing as applicable) all Closing Documents set forth in Section 9.3 to which
Seller is a party.


(ii)    Compliance with Agreement. Seller shall have performed and complied in
all material respects with its covenants and obligations under this Agreement
such that any default or failure of performance of Seller as to which Purchaser
has delivered written notice to Seller shall be cured in all material respects
prior to or at Closing.


(iii)    Title Policy. The Title Company shall be committed to issue the title
policy in accordance with Section 3.2.


(iv)     Board Memberships. Seller shall have obtained approval of the
appointment of a representative of Purchaser to and shall have provided the
resignation of Seller’s representative from the board of directors or board of
supervisors, as applicable, of the South Shore Corporate Park Owner’s
Association, Inc. and the South Shore Corporate Industrial Community Development
District effective as of Closing.


(v)    Consent to Assignment of ROFR. Seller shall have obtained the consent of
South Shore Corporate Park LLC, a Minnesota limited liability company, to
Seller’s assignment of Closing of that certain right of first refusal more
particularly described in Memorandum of Right of First Refusal dated October 9,
2013 by and between South Shore Corporate Park LLC and Seller and paragraph
17(n) of that certain Real Estate Contract of Sale (Unimproved Property) dated
effective October 9, 2013.


9.1.2    Seller's Conditions to Closing. The obligation of Seller to sell the
Property to Purchaser, and to perform the obligations required to be performed
by Seller at the Closing, are subject to each of the following conditions:


(i)    Closing Documents. Purchaser shall have tendered at Closing all Closing
Documents to which Purchaser is a party.


(ii)    Compliance with Agreement. Purchaser shall have performed and complied
in all material respects with its covenants and obligations under this Agreement
such that any default or failure of performance of Purchaser as to which Seller
has delivered written notice to Purchaser shall be cured in all material
respects prior to or at Closing.




PURCHASE AND SALE AGREEMENT    PAGE 20
Ruskin [Tampa], Florida

--------------------------------------------------------------------------------





9.1.3    Failure of Condition. If any of the conditions precedent to Closing
have not occurred or been satisfied within the time periods and in accordance
with the terms set forth herein, then the party whose conditions to Closing have
not been satisfied shall have the right to terminate this Agreement by written
notice to the other party, whereupon neither party shall have any further rights
or obligations hereunder and the Deposit shall be returned to Purchaser by the
Title Company (other than the obligations of either party that expressly survive
termination of this Agreement), unless the failure of condition is due to a
default by one of the parties, in which the non-defaulting party shall have
those rights and remedies set forth in Section 10 hereof. If the transaction
contemplated by this Agreement closes, the parties shall be deemed to have
waived any and all unmet or unsatisfied conditions, subject to Section 5.1.2
above.



9.2    Escrow Instructions. Upon execution of this Agreement, the parties shall
deliver an executed counterpart of this Agreement to the Title Company/Escrow
Agent to serve as the instructions to the Title Company/Escrow Agent as the
escrow holder for consummation of the transaction contemplated herein. Seller
and Purchaser agree to execute such additional and supplementary escrow
instructions as may be appropriate to enable the Title Company/Escrow Agent to
comply with the terms of this Agreement; provided, however, that in the event of
any conflict between the provisions of this Agreement and any supplementary
escrow instructions, the terms of the Agreement shall prevail.



9.3    Seller's Deliveries. Unless otherwise specified, Seller shall deliver
either at the Closing or by making available at the Real Property, as
appropriate, the following original documents, each executed and, if required,
acknowledged:


9.3.1    a special warranty deed to the Real Property, in the form attached
hereto as Exhibit 9.3.1, subject only to the Permitted Encumbrances (the
“Deed”);


9.3.2    a bill of sale in the form attached hereto as Exhibit 9.3.2 conveying
the Personal Property;


9.3.3    (i) a current listing of any tenant security deposits and prepaid rents
held by Seller with respect to the Real Property; and (ii) an assignment and
assumption agreement of the Leases in the form attached hereto as Exhibit 9.3.3
(the “Assignment and Assumption of Leases”);


9.3.4    An assignment of contracts assigning Seller’s right, title and interest
in, to and under the Contracts (other than those Contracts that Purchaser has
rejected or is deemed to have rejected in accordance with the terms of Section
3.3), in the form attached hereto as Exhibit 9.3.4 (the “Assignment and
Assumption of Contracts”);


9.3.5    an assignment of all transferable Warranties and Approvals, if any,
with respect to the Improvements or any repairs or renovations to such
improvements and Personal Property being conveyed hereunder, which assignment is
in the form attached hereto as Exhibit 9.3.5 (the “Assignment of Warranties and
Approvals”);


9.3.6    an affidavit pursuant to the Foreign Investment and Real Property Tax
Act in the form attached hereto as Exhibit 9.3.6;


9.3.7    an incumbency certificate in the form attached hereto as Exhibit 9.3.7;


9.3.8    a tenant notice letter in the form attached hereto as Exhibit 9.3.8;


PURCHASE AND SALE AGREEMENT    PAGE 21
Ruskin [Tampa], Florida

--------------------------------------------------------------------------------







9.3.9    the Tenant Estoppel in accordance with the terms of Section 3.7 (unless
waived by Purchaser pursuant to the terms of Section 3.7);


9.3.10    all books and records at the Real Property held by or for the account
of Seller, including, without limitation, plans and specifications, as
available;


9.3.11    originals, or to the extent an originals are not available, copies of
the Leases and Contracts; and


9.3.12    such affidavits, indemnities and other deliveries as are reasonably
and customarily required by the Title Company to deliver the title policy,
executed by Seller.



9.4    Purchaser's Deliveries. At the Closing, Purchaser shall (i) deposit with
the Title Company/Escrow Agent the Purchase Price; and (ii) execute the
agreements referred to in Sections 9.3.3 and 9.3.4.



9.5    Insurance. Seller shall terminate its policies of insurance as of noon on
the date of Closing, and Purchaser shall be responsible for obtaining its own
insurance thereafter.



9.6    Possession. Purchaser shall be entitled to possession of the Property
upon conclusion of the Closing, subject to the Tenant Lease and the Permitted
Encumbrances.



9.7    Post-Closing Collections. Purchaser shall use its best efforts during the
six (6) month period immediately following Closing to collect and promptly remit
to Seller rents or other amounts due Seller for the period prior to Closing.
Purchaser shall apply such rents or other amounts received, first for the
account of Purchaser for amounts currently due to Purchaser; second, for the
account of Purchaser for delinquent amounts due to Purchaser, and third, to
Seller for any and all amounts due to Seller for periods prior to Closing; and
the balance to be retained by Purchaser. Notwithstanding any other term of this
Agreement, the provisions of this Section 9.7 shall survive Closing.

10.    Default; Failure of Condition.

10.1    PURCHASER DEFAULT. IF PURCHASER SHALL BECOME IN BREACH OF OR DEFAULT
UNDER THIS AGREEMENT AND THE BREACH OR DEFAULT CONTINUES BEYOND THE EXPIRATION
OF THE CURE PERIOD, IF ANY, PROVIDED IN SECTION 11.6 HEREOF, SELLER SHALL ELECT
AS ITS SOLE REMEDY HEREUNDER TO (A) TERMINATE THIS AGREEMENT WHEREIN THE DEPOSIT
SHALL BE RETAINED BY SELLER AS LIQUIDATED DAMAGES, AND BOTH PARTIES SHALL BE
RELIEVED OF AND RELEASED FROM ANY FURTHER LIABILITY HEREUNDER EXCEPT FOR THE
INDEMNIFICATION OBLIGATIONS OF PURCHASER THAT SURVIVE THE TERMINATION OF THIS
AGREEMENT AND THE PAYMENT OF LEGAL FEES IN CONNECTION WITH ANY ENFORCEMENT OF
SUCH OBLIGATIONS PURSUANT TO SECTION 11.9 HEREOF; OR (B) WAIVE THE DEFAULT,
PRIOR TO OR AT THE CLOSING, AND PROCEED TO CLOSE THE TRANSACTION CONTEMPLATED
HEREBY IN ACCORDANCE WITH THE REMAINING TERMS HEREOF. SELLER AND PURCHASER AGREE
THAT THE DEPOSIT IS A FAIR AND REASONABLE AMOUNT TO BE RETAINED BY SELLER AS
AGREED AND LIQUIDATED DAMAGES IN LIGHT OF SELLER'S REMOVAL OF THE PROPERTY FROM
THE MARKET AND THE COSTS INCURRED BY SELLER AND SHALL NOT CONSTITUTE A PENALTY
OR A FORFEITURE.
/s/ TW
 
 
/s/ JP
 
Purchaser's Initials
 
 
Seller's Initials
 


10.2    SELLER DEFAULT. IF SELLER SHALL BECOME IN BREACH OR DEFAULT UNDER THIS
AGREEMENT AND THE BREACH OR DEFAULT CONTINUES BEYOND THE EXPIRATION OF THE CURE
PERIOD, IF ANY, PROVIDED IN SECTION 11.6 HEREOF, PURCHASER MAY, AS PURCHASER’S
SOLE OPTION, ELECT EITHER TO: (I) BY WRITTEN NOTICE TO SELLER AND THE TITLE
COMPANY, CANCEL THIS AGREEMENT WHEREUPON THE DEPOSIT SHALL BE PAID IMMEDIATELY
BY THE TITLE COMPANY TO PURCHASER, SELLER SHALL PROMPTLY REIMBURSE TO PURCHASER
ITS REASONABLE OUT-OF-POCKET AND THIRD-PARTY PROPERTY DILIGENCE EXPENSES IN AN
AMOUNT NOT TO EXCEED $100,000.00 AND, EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT, NEITHER OF THE PARTIES SHALL HAVE ANY FURTHER LIABILITY OR OBLIGATION
HEREUNDER; OR, (II) EXTEND THE DATE SCHEDULED FOR CLOSING FOR SUCH REASONABLE
PERIOD OF TIME AS MAY BE REQUIRED TO PERMIT SELLER TO CURE OR REMEDY SUCH BREACH
IN ACCORDANCE WITH SECTION 11.6; (III) WAIVE, PRIOR TO OR AT THE CLOSING, THE
APPLICABLE OBJECTION OR CONDITION AND PROCEED TO CLOSE THE TRANSACTION
CONTEMPLATED HEREBY IN ACCORDANCE WITH THE REMAINING TERMS HEREOF; OR (IV) SEEK
SPECIFIC PERFORMANCE OF SELLER’S OBLIGATIONS HEREUNDER. NOTWITHSTANDING THE
FOREGOING, IF SPECIFIC PERFORMANCE IS UNAVAILABLE AS A REMEDY TO PURCHASER
BECAUSE OF SELLER’S AFFIRMATIVE ACT OR INTENTIONAL OMISSION, PURCHASER SHALL BE
ENTITLED TO PURSUE ALL RIGHTS AND REMEDIES AVAILABLE AT LAW OR IN EQUITY;
PROVIDED, IN ANY SUIT FOR DAMAGES, SELLER SHALL NOT BE LIABLE TO PURCHASER FOR
ANY SPECIAL OR CONSEQUENTIAL DAMAGES.  NOTWITHSTANDING THE FOREGOING, ANY
CONFLICT BETWEEN THE PROVISIONS OF THIS SECTION AND SECTION 5.1.2 WITH REGARD TO
A BREACH OF SELLER’S REPRESENTATIONS OR WARRANTIES SHALL BE RESOLVED BY THE
PROVISIONS OF SECTION 5.1.2.



10.3    Failure of Title Condition. Notwithstanding anything to the contrary in
this Agreement, if, prior to Closing, Seller discloses to Purchaser or Purchaser
discovers that title to the Property is subject to defects, limitations or
encumbrances other than (i) the Permitted Encumbrances; (ii) any matter caused
by Purchaser or any person or entity claiming by, through or under Purchaser; or
(iii) any other matter that would not cause the Property to be in violation of
the Lease or in violation of applicable law and is not in violation of Seller’s
covenant in Section 4.5 hereof, then Purchaser shall promptly give Seller
written notice of its objection thereto.  Such written notice shall specify such
title defect in reasonable detail and notify Seller that the Agreement may be
terminated if such title defect is not removed, bonded or insured-over in a
commercially reasonable manner prior to the Closing Date.  In such event, Seller
may elect to postpone the Closing for thirty (30) days and attempt to cure such
objection.  The parties acknowledge and agree that Seller shall have no
obligation to cure any such objection, unless such objection constitutes a Lien
Exception as set out in Section 3.2 or a violation of Seller’s covenant under
Section 4.5, in which event Seller shall cause such objection to be cured. 
Within ten (10) days after notice from Seller (if applicable) that Seller will
not cure the objection, Purchaser shall have the right to terminate this
Agreement and if so terminated Seller shall promptly direct the Title
Company/Escrow Agent to return the Deposit to Purchaser, provided that Purchaser
and Seller shall not be in default hereunder, and neither party shall have any
liability to the other except for the obligations of Purchaser that survive the
termination of this Agreement.  For the purposes of this Agreement, any title
defect, limitation or encumbrance, other than those enumerated in (i) – (iii)
above, shall be deemed cured if the Title Company/Escrow Agent or another title
company reasonably acceptable to Purchaser and authorized to do business in the
State in which the Real Property is located will agree to issue the ALTA owner's
title insurance policy to Purchaser for the Purchase Price, which policy takes
no exception for such defect, limitation or encumbrance and is issued for no
additional premium or, if “insuring over” the matter is reasonably acceptable to
Purchaser, for an additional premium if Seller agrees to pay such additional
premium upon Closing.


PURCHASE AND SALE AGREEMENT    PAGE 22
Ruskin [Tampa], Florida

--------------------------------------------------------------------------------








10.4    Limited Liability. The obligations of Seller are binding only on
Seller’s interest in the Property and shall not be personally binding upon, nor
shall any resort be had to, any other assets of Seller nor the private
properties of any of the partners, officers, directors, shareholders or
beneficiaries of Seller, or of any partners, officers, directors, shareholders
or beneficiaries of any partners of Seller, or of any of Seller's employees or
agents. All documents executed by Seller shall be deemed to contain (even if not
expressly stated) the foregoing exculpation.



10.5    Waiver of Trial by Jury. The respective parties hereto shall and hereby
do waive trial by jury in any action, proceeding or counterclaim brought by
either of the parties hereto against the other on any matters whatsoever arising
out of or in any way connected with this Agreement, or for the enforcement of
any remedy under any statute, emergency or otherwise.



11.    Miscellaneous.



11.1    Entire Agreement. This Agreement, together with the Exhibits attached
hereto, all of which are incorporated by reference, is the entire agreement
between the parties with respect to the subject matter hereof, and all prior
negotiations, term sheets, letters of intent, instruments or writings between
the parties with respect to the subject matter hereof are of no further force or
effect, and no amendment, modification or interpretation hereof shall be binding
unless in writing and signed by both parties.



11.2    Severability. If any provision of this Agreement or application to any
party or circumstances shall be determined by any court of competent
jurisdiction to be invalid and unenforceable to any extent, the remainder of
this Agreement or the application of such provision to such person or
circumstances, other than those as to which it is so determined invalid or
unenforceable, shall not be affected thereby, and each provision hereof shall be
valid and shall be enforced to the fullest extent permitted by law.



11.3    Applicable Law. This Agreement shall be construed and enforced in
accordance with the laws of the State in which the Real Property is located.



11.4    Assignability. Purchaser may not assign this Agreement without first
obtaining Seller's written consent, which consent may be withheld in Seller’s
sole and absolute discretion.  Any assignment in contravention of this provision
shall be void.  If Purchaser requests Seller's written consent to any
assignment, Purchaser shall (1) notify Seller in writing of the proposed
assignment; (2) provide Seller with the name and address of the proposed
assignee; (3) provide Seller with financial information including financial
statements of the proposed assignee; and (4) provide Seller with a copy of the
proposed assignment.  Notwithstanding any of the foregoing, Purchaser may assign
this Agreement without Seller’s consent to an Affiliate (as hereinafter
defined).  For the purposes of this paragraph, the term “Affiliate” means any
entity that directly or indirectly controls, is controlled by, or is under
common control with Purchaser including any investment funds which are sponsored
by VEREIT, Inc., and the term “control” means the power to direct the management
of such entity through voting rights, ownership or contractual obligations.  If
Purchaser assigns this Agreement to an Affiliate, Purchaser shall (i) notify
Seller in writing of the assignment; (ii) provide Seller with the name and
address of the assignee; and (iii) provide Seller with a copy of the
assignment.  No assignment shall release or otherwise relieve Purchaser from any
obligations hereunder; provided, however, with respect to any assignment, if
Closing occurs the assigning party (but not the assignee) shall be relieved of
all its obligations arising under this Agreement before, on and after Closing
provided, any such assignee shall be deemed to have made any and all
representations and warranties made by Purchaser hereunder, as if the assignee
were the original signatory hereto.




PURCHASE AND SALE AGREEMENT    PAGE 23
Ruskin [Tampa], Florida

--------------------------------------------------------------------------------






11.5    Successors Bound. This Agreement shall be binding upon and inure to the
benefit of Purchaser and Seller and their respective successors and permitted
assigns.



11.6    Breach. Should either party be in breach of or default under or
otherwise fail to comply with any of the terms of this Agreement, the complying
party shall have the option to cancel this Agreement upon twenty (20) days
written notice to the other party and such other party’s failure to cure such
breach within such twenty (20) day period. The date of Closing shall be extended
to the extent necessary to afford the defaulting party the full twenty-day
period within which to cure such breach, default or failure; provided, however,
that the failure or refusal by a party to perform on the scheduled date of
Closing (except in respect of a Pending Default by the other party) shall be
deemed to be an immediate default without the necessity of notice or opportunity
to cure; and provided further, that if the date of Closing shall have been once
extended as a result of default by a party, such party shall not be entitled to
any further notice or cure rights with respect to that or any other default. For
purposes of this Section 11.6, a “Pending Default” shall be a default for which
(i) written notice was given by the non-defaulting party prior to the Closing,
and (ii) the cure period extends beyond the scheduled date of Closing.



11.7    No Public Disclosure. Neither Seller nor Purchaser will release or cause
or permit to be released any press notices, or publicity (oral or written) or
advertising promotion relating to, or otherwise announce or disclose or cause or
permit to be announced or disclosed, in any manner whatsoever, the terms,
conditions or substance of this Agreement without first obtaining the written
consent of the other party. The foregoing shall not preclude either party from
discussing the substance or any relevant details of such transactions with any
of its attorneys, accountants, professional consultants, lenders, partners,
investors, or any prospective lender, partner or investor, as the case may be,
or prevent either party hereto from complying with laws, rules, regulations and
court orders, including without limitation, governmental regulatory, disclosure,
tax and reporting requirements. Purchaser and Seller may disclose this
transaction or any aspect or information related to this transaction or
disclosure or other notice as its attorneys deem is reasonably necessary to
comply with applicable law. In addition to any other remedies available to a
party, each party shall have the right to seek equitable relief, including
without limitation, injunctive relief or specific performance, against the other
party in order to enforce the provisions of this Section 11.7. The provisions of
this Section 11.7 shall survive Closing or the termination of this Agreement.



11.8    Captions. The captions in this Agreement are inserted only as a matter
of convenience and for reference and in no way define, limit or describe the
scope of this Agreement or the scope or content of any of its provisions.



11.9    Attorneys' Fees. In the event of any litigation arising out of this
Agreement, the prevailing party shall be entitled to reasonable attorneys' fees
and costs.



11.10    No Partnership. Nothing contained in this Agreement shall be construed
to create a partnership or joint venture between the parties or their successors
in interest.



11.11    Time of Essence. Time is of the essence in this Agreement.



11.12    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. This Agreement may be
executed by a party’s signature transmitted by facsimile or e-mail, and copies
of this Agreement executed and delivered by means of faxed or e-mailed
signatures shall have the same force and effect as copies hereof executed and
delivered with original signatures. All parties hereto may rely upon faxed or
e-mailed signatures as if such signatures were originals. All parties hereto
agree that a faxed or e-


PURCHASE AND SALE AGREEMENT    PAGE 24
Ruskin [Tampa], Florida

--------------------------------------------------------------------------------





mailed signature page may be introduced into evidence in any proceeding arising
out of or related to this Agreement as if it were an original signature page.



11.13    Proper Execution. The submission by Seller to Purchaser of this
Agreement in unsigned form shall be deemed to be a submission solely for
Purchaser's consideration and not for acceptance and execution. Such submission
shall have no binding force and effect, shall not constitute an option, and
shall not confer any rights upon Purchaser or impose any obligations upon Seller
irrespective of any reliance thereon, change of position or partial performance.
The submission to Seller of this Agreement for execution by Purchaser and the
actual execution and delivery thereof by Purchaser to Seller shall, together
with the Deposit, similarly have no binding force and effect on Seller unless
and until Seller shall have executed this Agreement and a fully executed
counterpart thereof, together with the Deposit, shall have been delivered to the
Title Company/Escrow Agent.



11.14    Right of First Offer; Right of First Refusal. The parties acknowledge
that the Property is subject to (i) a right of first offer and (ii) a right of
first refusal, in favor of Tenant as more particularly described in the Tenant
Lease. Seller gave Tenant a notice of right of first offer on April 14, 2015
received on April 15, 2015 and a notice of right of first refusal on December
24, 2015 received on December 28, 2015. Tenant had until January 12, 2016 to
respond to the right of first refusal. It shall be a condition precedent to
Seller’s obligation to convey the Property in accordance with this Agreement
that Tenant shall have waived such rights or that Seller shall have provided
evidence that such rights have been deemed to have been waived by Tenant. Said
waivers or such evidence (the “Waivers”) shall be in a form reasonably
acceptable to Seller, Purchaser and the Title Company (such that the Title
Company, in accepting the Waiver, is willing to issue the Title Policy not
subject to such right of first offer or such right of first refusal in
connection with the sale of the Property to Purchaser). Should Tenant exercise
either its right of first offer or its right of first refusal, this Agreement
shall terminate, the Deposit shall be returned to Purchaser and Seller shall
reimburse Purchaser for its actual, out-of-pocket expenses relating to its
investigation of the Property, not to exceed $100,000.00. If Seller has not
provided the required Waivers or received an election by Tenant to exercise
either such right, on or before two (2) business days prior to the Closing Date,
then Seller shall have the right to delay the Closing for up to thirty (30) days
upon written notice to Purchaser delivered not less than two (2) business days
prior to the scheduled Closing Date; provided that Closing shall occur within
three (3) business days following delivery of the final Waivers and the Tenant
Estoppel shall not be dated more than 45 days prior to the Closing Date, as
extended. If the foregoing requisite Waivers, Tenant Estoppel and/or exercise of
rights of first offer or first refusal are not delivered to Purchaser at least
two (2) business days prior to the Closing Date, as may have been delayed as
provided above, then Purchaser’s sole right with respect thereto shall be to
elect to terminate this Agreement and the Deposit returned to Purchaser, and
Seller shall reimburse Purchaser for its actual, out-of-pocket expenses relating
to its investigation of the Property, not to exceed $100,000.00.



11.15    Tax Protest. Subject to the rights of tenants under the Leases, if, as
a result of any tax protest or otherwise, any refund is paid or reduction of any
real property or other tax or assessment is made available relating to the
Property with respect to any period for which, under the terms of this
Agreement, Seller is responsible, Seller shall be entitled to receive or retain
such refund or the benefit of such reduction, less the equitable prorated costs
of collection. Any such refund to which Seller may be entitled under this
Section 11.15 (subject to the rights of tenants under the Leases) shall be
delivered to Seller within ten (10) days of receipt of such amount by Purchaser.
The terms and provisions of this section shall survive Closing hereunder.



11.16    Intentionally deleted.




PURCHASE AND SALE AGREEMENT    PAGE 25
Ruskin [Tampa], Florida

--------------------------------------------------------------------------------






11.17    Effective Date Conditioned Upon Deposit. This Agreement shall become
effective only upon, and all time periods not otherwise expressly set forth
shall commence to run, from the Effective Date, only if the Deposit has been
made.



11.18    Time to Execute and Deliver. This Agreement shall be void if one fully
executed copy is not received by Seller, on or before 5:00 p.m. Phoenix, Arizona
time on February 19, 2016.



11.19    Term Sheet. The Term Sheet attached to this Agreement and incorporated
by reference herein sets forth the basic terms of the transaction for the
benefit and convenience of the parties. Notwithstanding the foregoing, to the
extent of any conflict between the terms and provisions of this Term Sheet and
the Agreement, the terms and provisions of the Agreement shall govern and
control.



11.20    1031 Exchange    . Either party may consummate the purchase and sale of
the Property as part of a so-called like kind exchange (the “Exchange”) pursuant
to § 1031 of the Internal Revenue Code of 1986, as amended (the “Code”),
provided that: (i) the Closing shall not be delayed or affected by reason of the
Exchange nor shall the consummation or accomplishment of the Exchange be a
condition precedent or condition subsequent to either party’s obligations under
this Agreement; (ii) the exchanging party shall effect the Exchange through an
assignment of this Agreement, or its rights under this Agreement, to a qualified
intermediary; (iii) the non-exchanging party shall not be required to take an
assignment of the Agreement for the relinquished property or be required to
acquire or hold title to any real property for purposes of consummating the
Exchange; and (iv) the exchanging party shall pay any additional costs that
would not otherwise have been incurred by Purchaser or Seller had the exchanging
party not consummated this transaction through the Exchange. The non-exchanging
party shall not, by this Agreement or acquiescence to the Exchange, have its
rights under this Agreement affected or diminished in any manner or be
responsible for compliance with or have any liability in connection with or be
deemed to have warranted that the Exchange in fact complies with § 1031 of the
Code.



11.21    Calculation of Time Periods. Unless otherwise specified, in computing
any period of time described herein, the date of the act or event after which
the designated period of time begins to run is not to be included and the last
day of the period so computed is to be included, unless such last day is a
Saturday, Sunday or legal holiday for national banks in Phoenix, Arizona, in
which event the period shall run until the end of the next day which is neither
a Saturday, Sunday or legal holiday. The last day of any period of time
described herein shall be deemed to end at 5:00 p.m. Phoenix, Arizona.



11.22    No Recording. Neither this Agreement nor any memorandum or short form
hereof shall be recorded or filed in any public land or other public records of
any jurisdiction, by either party and any attempt to do so may be treated by the
other party as a breach of this Agreement.



11.23    No Electronic Transactions. The parties hereby acknowledge and agree
this Agreement shall not be entered into, altered, amended or modified by
electronic means except as specifically set forth in the “Notices” and
“Counterparts” section of this Agreement.



11.24    Guaranty. USAA REAL ESTATE COMPANY, a Delaware corporation (“Realco”),
joins this Agreement only for the purpose of granting the following guaranty: by
execution of this Agreement, Realco, Seller’s affiliate, for good and valuable
consideration, the receipt of which is hereby acknowledged, agrees to and does
hereby unconditionally and irrevocably guaranty, (i) Seller’s post-closing
obligations and liabilities under this Agreement, (ii) Seller’s indemnification
obligations set forth in the Assignment and Assumption of Lease, and (iii)
Seller’s indemnification obligations set forth in the Assignment and Assumption
of Contracts.


PURCHASE AND SALE AGREEMENT    PAGE 26
Ruskin [Tampa], Florida

--------------------------------------------------------------------------------







[SIGNATURES ON FOLLOWING PAGE(S)]



IN WITNESS WHEREOF, Purchaser and Seller have executed this Agreement on the
date set forth below, effective as of the date set forth above.
 
 
SELLER:
RELP TAMPA, LLC,
a Delaware limited liability company
 
By:    US REAL ESTATE LIMITED PARTNERSHIP,
               a Texas limited partnership,
               its Managing Member
 
By:    USAA Real Estate Company,
               a Delaware corporation,
               its General Partner
 
By :        /s/ John Post            
 
Name:        John Post            
 
Title:        Deputy CFO     
 
Date:    02/18/2016                    



PURCHASER:    
VEREIT ID RUSKIN FL, LLC,
a Delaware limited liability company
 
By:    Cole Corporate Income Advisors II, LLC,
              a Delaware limited liability company,
              its Manager
 
By :        /s/ Todd J. Weiss            
 
Name:        Todd J. Weiss            
 
Title:        General Counsel, Real Estate    
 
Date:    02/18/2016                    





GUARANTOR:    
USAA REAL ESTATE COMPANY,
a Delaware corporation
 
By:        /s/ John Post            
 
Name:        John Post            
 
Title:        Deputy CFO            
 
Date:        02/18/2016                



    
    
A fully executed copy of this Agreement has been received by the Title
Company/Escrow Agent's agent this 18 day of February, 2016, and by execution
hereof the Title Company/Escrow Agent's agent hereby covenants and agrees to be
bound by the terms of this Agreement.


PURCHASE AND SALE AGREEMENT    PAGE 27
Ruskin [Tampa], Florida

--------------------------------------------------------------------------------





 
 
TITLE COMPANY/ESCROW AGENT:
COMMONWEALTH TITLE OF DALLAS, INC.
 
By:        /s/ Sharon L. Cooper            
 
Name:        Sharon L Cooper            
 
Title:        Escrow Officer            



Receipt of the Independent Consideration of $100 acknowledged this 23rd day of
February, 2016.




 
 
TITLE COMPANY/ESCROW AGENT:
COMMONWEALTH TITLE OF DALLAS, INC.
 
By:            /s/ Bev Gresse        
 
Name:                Bev Gresse    
 
Title:            Vice President



Receipt of the Initial Deposit of $2,000,000.00 acknowledged this 23rd day of
February, 2016.


 
 
TITLE COMPANY/ESCROW AGENT:
COMMONWEALTH TITLE OF DALLAS, INC.
 
By:            /s/ Bev Gresse        
 
Name:                Bev Gresse    
 
Title:            Vice President



 



